Exhibit 10.3

EXECUTION VERSION

Amendment No. 1 to License Agreement

Between

Deutsche Telekom AG

Friedrich-Ebert-Allee 140, 53113 Bonn, Germany

(hereinafter referred to as “DT”)

and

T-Mobile US, Inc.

12920 SE 38th Street, Bellevue, WA 98006, USA

(hereinafter referred to as “Licensee”)

This Amendment No. 1 to the License Agreement (the “Amendment”), dated April 1,
2020 (the “Amendment Effective Date”) is hereby made and entered into by and
between DT and Licensee (collectively, the “Parties”).

WHEREAS, Licensee has entered into a Business Combination Agreement dated
April 29, 2018, pursuant to which Licensee, Sprint Corporation (“Sprint”), and
the other parties to the Business Combination Agreement have agreed that
Licensee and Sprint shall combine in one or more transactions in accordance with
the Business Combination Agreement (the “Proposed Transaction”).

WHEREAS, DT and Licensee are Parties to that certain License Agreement, dated as
of April 30, 2013 (the “Agreement”).

WHEREAS, the Agreement requires in Section 7.4 that the Parties meet after five
years to attempt to agree on a New License Fee to be applicable as of January 1,
2019.

WHEREAS, the Parties have met and agreed on a New License Fee that will be the
License Fee for the ten-year period commencing January 1, 2019; provided,
however, that the agreed New Licensee Fee will terminate and be of no further
effect if the Proposed Transaction fails to close according to the terms of the
Business Combination Agreement.

NOW THEREFORE, in consideration of covenants and agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, DT and Licensee agree as follows:

1. Definitions. Capitalized terms that are used in this Amendment without
separate definition shall have the meanings specified in the Agreement.



--------------------------------------------------------------------------------

2. Amendment to Section 1.11. Section 1.11 of the Agreement is deleted in its
entirety and replaced by the following:

1.11 “Licensed Products” shall mean all products (including their packaging)
that are sold, leased, provided, used for or distributed (including through
retailers, dealers, agents, data carriers and online) in connection with the
Licensed Services, including (A) cellphones, smartphones, tablet PCs, personal
digital assistants, portable media players, and any other type of broadband,
wireless, information, or wireline devices, (B) dongles, set-top boxes, TVs,
multichannel video programming distribution (“MVPD”) devices and applications,
and any other type of video, or video delivery devices, (C) SIM cards for the
aforementioned devices, (D) accessories for the aforementioned devices and
(E) ancillary products for the aforementioned devices.

3. Amendment to Section 1.12. Section 1.12 of the Agreement is deleted in its
entirety and replaced by the following:

1.12 “Licensed Services” shall mean the marketing, selling and providing of
(A) wireless communication services, including without limitation,
telecommunication, broadband and information services (including voice and data
services), (B) wireline telecommunications, broadband and information services
(including voice and data services), (C) video services (including MVPD), and
all similar services and services ancillary thereto.

4. Amendment to Section 6.1. Section 6.1 of the Agreement is deleted in its
entirety and replaced by the following:

DT represents and warrants that it has the right and authority to grant the
license granted in Section 2, excluding the Licensed Products 1.11 (B) and
Licensed Services 1.12 (B) and (C); provided, however, DT will undertake a
review of its right and authority to grant a license under Section 2 with
respect to the foregoing listed exclusions with respect to the Licensed Products
and Licensed Services and within 90 days of the Amendment Effective Date make
such representations and warranties under Section 2 to the extent DT, acting
reasonably, has such right and authority. With respect to the Trademarks listed
in Annex 1.1 and Domains, but excluding the Licensed Products 1.11 (B) and
Licensed Services 1.12 (B) and (C), DT represents and warrants that Licensee’s
use of such Trademarks and Domains do not and will not infringe, violate or
misappropriate and third party intellectual property rights under the condition
that such use is in accordance with the terms of this Agreement and the Licensee
permits DT to take over the Licensee’s defense of such claim as provided in
Section 13.1; provided, however, DT will undertake a review of Licensee’s use of
the Trademarks and Domains for the foregoing listed excluded Licensed Products
and Licensed Services and within 90 days of the Amendment Effective Date make
the forgoing representations and warranties under Section 2 to the Extent DT
can, acting reasonably, make such representations and warranties.

5. Amendment to Section 7. A new Section 7.6 is hereby added to the Agreement as
follows:

 

  7.6

Notwithstanding any other provision of this Agreement, the New License Fee shall
be the existing License Fee, but shall be subject to a cap of U.S.
$80,000,000.00 per calendar year (the “Cap”) from January 1, 2019, through
December 31, 2028. The New License Fee for the five-year period from January 1,
2019, through December 31, 2023, and for the five-year period from January 1,
2024, through



--------------------------------------------------------------------------------

  December 31, 2028, will be determined in accordance with the Agreement without
any application of the benchmark, accountant or arbitration processes or
proceedings described in Sections 7.4 and 7.5. The New License Fee for the
five-year period from January 1, 2029, through December 31, 2033, and thereafter
for subsequent five-year renewal terms, will be as negotiated by the Parties or,
if they fail to reach agreement on the New License Fee for any such renewal
terms, by application of the accountant or arbitration proceedings described in
Sections 7.4 and 7.5 of the Agreement without application of the Cap. For the
avoidance of doubt, the Cap shall apply to any New License Fee in accordance
with the Agreement for the two five-year renewal terms from January 1, 2019
through December 31, 2028.

6. Recitals. The Recitals set forth above are material to this Amendment and are
a part hereof.

7. Effectiveness. This Amendment shall become effective as of the Amendment
Effective Date. The License Fee for calendar year 2018 shall be determined in
accordance with the Agreement without any application of Sections 7.4 and 7.5.
If the Business Combination Agreement is terminated, the new Section 7.6
provided above will terminate and be of no force or effect as of the date of
such termination, and the New License Fee shall be determined as provided in
Section 7.4 and applied retroactively to January 1, 2019. In such event,
Licensee shall pay any difference between what it has paid through such date and
what it owes due to the retroactive application of the New License Fee within 60
days after receipt of a DT issued proper invoice complying with the applicable
tax laws. Except as may be amended hereby, the Agreement shall continue in full
force and effect as written. The Agreement, as amended and supplemented by this
Amendment, shall be read, taken and construed as one and the same instrument. To
the extent that any term of the Agreement (prior to its amendment hereby)
conflicts with any term of this Amendment as set forth herein after the
Amendment Effective Date, the terms of this Amendment shall control to the
extent of such conflict.

8. Counterparts. This Amendment may be executed in counterparts, each of which,
when executed, shall be deemed to be an original and all of which together will
be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Effective Date.

 

April 1, 2020 (Bonn, Germany)     /s/ Timotheus Höttges Date and Place    
Deutsche Telekom AG     Signed by Timotheus Höttges     Chief Executive Officer
April 1, 2020 (Bonn, Germany)     /s/ Axel Lützner Date and Place     Deutsche
Telekom AG     Signed by Dr. Axel Lützner     Vice President DT Legal April 1,
2020 (Bellevue, WA)     /s/ J. Braxton Carter Date and Place    

T-Mobile US, Inc.

   

Signed by J. Braxton Carter

   

Chief Financial Officer